In an action to recover damages for breach of contract for the sale of real property, it is alleged that the deed conveyed less land than contracted for. The appeal is from an order denying appellant’s motion for summary judgment and granting respondent’s cross motion to dismiss the complaint, and from the judgment entered thereon dismissing the complaint. Order and judgment unanimously affirmed, with $10 costs and disbursements. Appellant was bound by the provision in the notice of sale that the successful purchaser would receive the usual form of county quitclaim deed which was available for inspection at the county treasurer’s office, and hence, by the provision in the deed that excluded from the conveyance any portion of the premises previously acquired by the county for highway purposes. Further, in the absence of any claim of fraud, misrepresentation, or mistake, the acceptance, without objection, of the deed of less land than contracted for, barred the alleged cause of action, in any event. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.